UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-5094


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TAJ MAURICE PITTMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.        Thomas David
Schroeder, District Judge. (1:08-cr-00489-TDS-1; 1:09-cr-00159-
TDS-1)


Submitted:   September 29, 2011            Decided:   October 17, 2011


Before DAVIS and    WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Brandt, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky, for Appellant.   Ripley Rand, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Taj       Maurice       Pittman       appeals       a     criminal         judgment

challenging his conviction and 609 month custodial sentence.                                   A

jury    found    Pittman      guilty    of    two      counts       of    bank    robbery      in

violation of 18 U.S.C. § 2113(a) (2006), two counts of armed

bank robbery in violation of 18 U.S.C. § 2113(a), (d) (2006),

two counts of brandishing a firearm during and in relation to a

crime of violence in violation of 18 U.S.C. § 924(c)(1)(A)(ii),

(c)(1)(C)(i)       (2006),      and    three      counts      of         interference       with

commerce by robbery in violation of 18 U.S.C. § 1951(a) (2006).

The    charges    arose      from     the    robbery     of     two       banks       and   three

General Nutrition Center stores in the Middle District of North

Carolina.       We affirm.

            Pittman         asserts    that    admission        of       certain      testimony

during his trial was unfairly prejudicial.                            We review a trial

court’s    ruling      on    admissibility        of    evidence          for    an    abuse   of

discretion.       United States v. Cole, 631 F.3d 146, 153 (4th Cir.

2011).     Relevant evidence is generally admissible, but “may be

excluded if its probative value is substantially outweighed by

the    danger    of   unfair     prejudice,        confusion         of    the     issues,     or

misleading the jury, or by considerations of undue delay, waste

of time, or needless presentation of cumulative evidence.”                                   Fed.

R. Evid. 402, 403.            However, “Rule 403 is a rule of inclusion,

generally favoring admissibility.”                      United States v. Udeozor,

                                              2
515 F.3d 260, 264-65 (4th Cir. 2008) (internal quotation marks

and brackets omitted).           When assessing a Rule 403 challenge on

appeal, we “look at the evidence in a light most favorable to

its proponent, maximizing its probative value and minimizing its

prejudicial effect.”            United States v. Simpson, 910 F.2d 154,

157 (4th Cir. 1990) (internal quotation marks omitted).

              We find all of the challenged evidence to be relevant

and none of it to be unfairly prejudicial.                        To the extent it

related      to    uncharged    conduct,       it   was    properly   admitted    to

establish Pittman’s identity as the robber.                       Pittman fails to

convince us that the district court abused its discretion in

admitting the challenged testimony.

              Pittman also appeals the district court’s denials of

his motions for mistrial.           “[D]enial of a defendant’s motion for

a mistrial is within the sound discretion of the district court

and   will    be    disturbed    only   under       the    most   extraordinary   of

circumstances.”         United States v. Dorlouis, 107 F.3d 248, 257

(4th Cir. 1997).        An abuse of discretion will be found only upon

a showing of prejudice.           United States v. Wallace, 515 F.3d 327,

330 (4th Cir. 2008).            Pittman fails to demonstrate that any of

the improper testimony resulted in prejudice.                     Thus, we find no

abuse of discretion in the district court’s rulings.

              Pittman    raises     a   number        of     challenges    to     his

sentences.        First, we find that the district court did not err

                                           3
in imposing Pittman’s two 18 U.S.C. § 924(c) (2006) sentences

consecutively to one another.             The statute requires consecutive

imposition.        18   U.S.C.    § 924(c)(1)(D)(ii);         see   also     United

States v. Robinson, 404 F.3d 850, 862 (4th Cir. 2005).

           “No matter what provides the basis for a deviation

from the Guidelines range[,] we review the resulting sentence

only for reasonableness.”             United States v. Evans, 526 F.3d 155,

164 (4th Cir. 2008) (citing Gall v. United States, 552 U.S. 38,

51 (2007)).     In our reasonableness review, we apply an abuse of

discretion standard.        United States v. Diosdado-Star, 630 F.3d

359, 363 (4th Cir. 2011).             We find no abuse of discretion in the

district court’s departure; nor do we find Pittman’s cumulative

sentence of 609 months’ imprisonment to be unreasonable.                       The

district   court    provided      a    cogent   rationale     for   the   sentence

imposed.   We will not disturb it.

           We accordingly affirm the district court’s judgment.

We   dispense   with    oral     argument     because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                           AFFIRMED




                                          4